Citation Nr: 9920808	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  96-19 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left shoulder 
disorder.  

2. Entitlement to service connection for hypertension (HTN).  

3. Entitlement to service connection for back and neck 
disorders.  

4.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg. Florida.  

Following the Board's remand decision in October 1997, 
service connection was established for bilateral hearing 
loss.  A noncompensable evaluation was assigned.  The issue 
of entitlement to a compensable rating is now before the 
Board and will be addressed below.  

As to the issue on appeal regarding an increased evaluation 
for bilateral hearing loss, preliminary review of the record 
does not reveal that the RO expressly considered referral of 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field stations are authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Veterans Appeals (Court) has held that the 
Board is precluded by regulation from assigning and 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) 


in the first instance, however, the Board is not precluded 
from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet. App. 
88 (1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no indication of an exceptional or unusual 
disability picture requiring frequent hospitalization or 
marked employment impairment such as to warrant further 
action on this question.  


FINDINGS OF FACT

1.  The claim for service connection for a left shoulder 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  

2.  Available service medical records show no treatment for 
hypertension during service.  

3.  The veteran's statements attest to receiving treatment 
during the first post-service year; the veteran currently has 
hypertension that may reasonably be related to service.  

4.  The claim for service connection for back and neck 
disorders is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

5.  The veteran's bilateral hearing acuity is at level I.  

6.  The veteran failed to report without good cause for VA 
audiometric examination scheduled in connection with his 
claim.  




CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a left 
shoulder disorder.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  Hypertension was incurred in service.  38 U.S.C.A. 
§§1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.307, 
3.309 (1998).  

3.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for back and neck 
disorders.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107(West 1991); 38 C.F.R. §§ 4.85, Diagnostic Code (DC) 6100 
(1998); 64 FR 25202, May 11, 1999, to be codified at 
38 C.F.R. §§ 4.85, 4.86.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

As to the claims on appeal regarding entitlement to service 
connection, the following factual backgrounds as provided in 
the Board's October 1997 remand decision are repeated for 
purposes of clarity.  

The veteran contends that he has HTN and disorders of the 
left shoulder, neck and back, all of which were incurred in 
service.  Specifically, he contends that the left shoulder 
disorder resulted from his job as a sheet metal worker on 
airplanes, which required him to perform a great deal of 
overhead work.  The overhead work put a heavy strain on his 
shoulders causing injury.  He argues that the HTN was 
incurred in service, and is reflected in his medical history.  
He also asserts that stress caused his blood pressure to 
elevate.  He alleges that the back and neck disorders stem 
from a whiplash injury inflicted during a 1973 car accident.  

The veteran's service medical records are not part of the 
claims file.  In response to the RO's inquiry, the National 
Personnel Records Center stated in January 1995 that no 
medical records were on file.  The veteran submitted copies 
of service medical records dating from January 1974 to June 
1991.  The veteran also submitted copies of post-service 
medical records dating from June 1991 to October 1994.  

Left Shoulder Disability

In January 1975, a diagnostic assessment of sprained left 
shoulder was made.  In March 1988, the veteran was seen for 
right shoulder pain, at which time he reported that he 
performed overhead work as part of his duties as an aircraft 
mechanic.  

At the February 1995 VA examination, the veteran reported a 
history of recurrent pain in both shoulders for several 
years.  X-ray studies noted a 1.5-centimeter radiolucency in 
the lateral aspect of the left scapula.  Some surrounding 
sclerosis was also noted.  The diagnosis was degenerative 
joint disease and bursitis of both shoulders.  

Hypertension

The submitted service medical records reflect no diagnosis or 
treatment of HTN during service.  Post-service medical 
records dated in July 1993 reflect that the veteran 
complained of HTN at the Eglin Air Force Base (AFB) hospital.  
He reported a history of HTN and the assessment was HTN.  
Additional records show continued treatment for HTN in 1993 
and 1994.  

The February 1995 VA examination report also reflects a 
diagnosis of HTN.  The veteran reported a history of this 
disorder for the previous 2-1/2 years, and he reported he was 
taking Capoten.  

Upon VA cardiovascular examination in May 1998, the veteran 
related a history of HTN since 1991.  The examiner noted, 
however, that review of claims file showed normal blood 
pressure readings from 1974 through 1991.  The initial 
reference to high blood pressure was made in July 1993, and 
at that time, it was noted to be a follow-up visit.  At that 
point, the veteran had not taken any blood pressure 
medication for a period of two weeks.  He had been taking 
Capoten.  

At the time of the 1998 evaluation, he was not on any 
specific antihypertensive medication.  His blood pressure was 
normal though the systolic pressure on examination was 145, 
which was 5 millimeters above 140, the upper limit of normal.  
The veteran indicated that his blood pressure was under 
control because of a side effect of the use of the drug 
called Soma, though the examiner did not see documentation 
that the veteran had prescriptions refilled for that 
medication.  The examiner did note that it was indeed a side 
effect of Soma.  The examiner restated that information in 
the claims file was insufficient to date the onset of 
treatment, though the veteran claimed it was in 1991.  

Back and Neck Disabilities

The service medical records reflect that the veteran 
complained of a back problem in January 1975.  At that time, 
he reported recurring pain from a motor vehicle accident two 
years previously.  At the February 1995 VA examination, the 
veteran reported pain in his back and neck.  He also reported 
a whiplash injury during a 1973 motor vehicle accident.  X-
ray studies revealed that the lumbar and cervical spine was 
essentially normal.  The VA examination diagnosed cervical 
and lumbosacral degenerative joint disease (DJD).  

In October 1997 the Board remanded the claims discussed above 
for additional development, to include a VA orthopedic 
examination with opinions as to the etiology of any left 
shoulder, neck and back disorders found.  

Subsequently added to the claims file were additional medical 
reports from Eglin AFB dated from 1994 through 1996 and the 
veteran's February 1979 discharge examination report.  In 
February 1979, the veteran gave a medical history of no 
recurrent back pain.  He did report a history of swollen or 
painful joints.  The medical records from 1994 through 1996 
reflect treatment for HTN.  They do not reflect treatment for 
left shoulder, back, or neck complaints.  

Upon VA orthopedic examination in May 1998, the veteran 
reported a left shoulder disorder secondary to working as a 
sheet metal worker.  The examiner noted that he extensively 
reviewed the veteran's medical records.  He noted that there 
was a description of recurrent symptoms with mention of left 
scapula pain.  The pain was described as being lateral along 
the left scapula border that had been present for the past 
two days.  The impression was sprain of the left shoulder 
girdle.  The 
examiner noted that the veteran had full range of motion of 
both shoulders with complaints of pain.  There was no 
particular tenderness of the left shoulder.  The veteran 
demonstrated some mild generalized weakness on strength 
testing of the upper extremities secondary to complaints of 
pain.  Reflexes were intact in the upper extremities.  The 
impression was subjective complaints of left shoulder pain, 
with the only entry in the medical records related to the 
left shoulder on January 13, 1975, at which time the veteran 
was said to have a left shoulder girdle sprain.  The examiner 
noted that there was no evidence of chronicity.  In response 
to the questions directed to the examiner by the Board's 
remand, he reported as far the left shoulder was concerned, 
there were minimal findings noted on his examination.  He 
added that there was "absence of any documentation of 
chronicity of left shoulder problems which could be ascribed 
to his service career."  In an addendum, it was noted that 
X-rays of the left shoulder showed no significant 
abnormality.  There was incidental, benign, development 
radiolucency in the lateral scapula, with no change since 
January 1995.  Otherwise, the left shoulder was normal.  

The examiner also noted that the veteran gave a history of 
back and neck disorders stemming from a whiplash type injury 
inflicted during a 1973 car accident.  The examiner noted 
that service medical records reflected that the veteran 
complained of a back problem in January 1975.  At the time, 
there was a report of recurring pain from a car accident two 
years previously.  At the 1998 examination, the veteran 
reported pain in his back and neck as well as a report of the 
prior whiplash injury secondary to the 1973 accident.  The 
examiner noted that X-ray studies in 1995 were interpreted as 
essentially normal, but that the diagnosis was made of 
cervical and lumbosacral DJD although this conflicted with 
the X-ray findings.  The physician also noted that no opinion 
was provided as to the etiology of any back or neck disorder.  
On examination of the neck in 1998, range of motion was to 35 
degrees of right lateral turning and to 20 degrees of left 
lateral rotation.  He had 20 degrees of flexion and 0 degrees 
of extension.  The veteran was demonstrating rather 
significant guarding secondary to apparent pain and 
apprehension.  With 
distraction, however, he demonstrated right and left lateral 
rotation to 60 degrees with 35 degrees of flexion and 
extension.  There was some tenderness to palpation at the 
posterior base of the neck with no spasm noted at the present 
time.  The examiner did not want to attempt to obtain ranges 
of motion of the veteran's back due to the catheter which was 
in place due to the veteran's on the job back injury.  The 
impression was subjective complaints of recurrent neck and 
back pain secondary to a motor vehicle accident, absent of 
insufficient documentation of chronicity in service medical 
records, with prior X-ray studies being negative.  Therefore, 
the examiner noted that there was not a reasonable medical 
certainty that the veteran had a chronic neck or back problem 
resulting from his service career.  

In July 1998, service connection for bilateral hearing loss 
was granted, and a noncompensable rating was assigned.  
Service connection continued to be denied for HTN, a left 
shoulder disability and back and neck disorders.  

Pertinent Laws and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
HTN, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  It is not a means of reconciling actual 
conflict or a contradiction in the evidence: the claimant is 
required to submit evidence sufficient to justify a belief in 
a fair and impartial mind that the claim is well grounded.  
Mere suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. §§ 3.102, 4.3 
(1998).  

Analysis

A Left Shoulder Disorder

As noted above the veteran was treated on one occasion during 
service for left shoulder complaints and a left shoulder 
girdle sprain was noted.  Residuals of this injury were not 
indicated, and it was many years before treatment for 
additional left shoulder complaints.  DJD and bursitis of the 
shoulders was noted in 1995, but these diagnoses were not 
corroborated at the time of the most recent examination in 
1998.  

As the clinical evidence of record does not confirm the 
presence of a current disability of the left shoulder 
resulting from disease or injury in service, a claim for 
service connection for this disorder is not plausible and 
accordingly is not well grounded.  Caluza, Brammer, both 
supra.  

The Board also notes that even assuming that a current left 
shoulder was evidenced by the medical record, the claim would 
still be denied as there is no causal connection demonstrated 
between his current complaints and any incident of service.  
There is a mass of medical evidence in the post-service 
period that entirely fails to show the presence of a chronic 
left shoulder disability clinically, and that fails to 
reflect any recorded complaints or statements of medical 
history or a continuity of left shoulder problems.  While the 
appellant is competent to provide via his evidentiary 
assertions now offered many years later to establish the 
presence of such manifestations in service and continuously 
thereafter, he is not competent to link manifestations 
perceptible to a lay party to an underlying disability that 
is itself not perceptible to a lay party.  Thus, he can not 
well ground the claim on the basis of continuity of 
symptomatology.  Moreover, in a merits determination, the 
Board would find that his evidentiary assertions are 
completely overwhelmed and outweighed by the lack of 
contemporary evidence to support such recollections and the 
negative entries showing normal physical examination or the 
entries that are silent where such complaints and history 
should have been reflected.  
 

Hypertension

The veteran has asserted that his high blood pressure was 
initially noted in 1991 or prior to June 1992.  This would 
indicate that he was treated for HTN during the initial post-
service year.  As noted above, the service medical records 
are negative for reports of high blood pressure readings or 
diagnosis of HTN.  The initial report of this disorder was in 
1993, but at that time, it was noted that this was a follow-
up visit and that the veteran had previously been on 
medication.  In 1995, the veteran reported a 2-1/2 year history 
of HTN, thus indicating a period of time very close to his 
presumptive period after service.  The VA examiner in 1998 
was unable to specifically opine as to the onset of this 
disorder based on the information of record.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where, as here, the service medical records may 
be incomplete, there is a heightened duty to explain the 
basis for the determination.  The veteran's credible 
assertion that this disorder was first noted in 1991 and the 
medical records reflecting a history of this disorder in 1993 
persuades the Board that the evidence in this claim is in 
relative equipoise.  As such, resolving reasonable doubt in 
favor of the veteran it is determined that hypertension was 
present during service and/or manifested to a compensable 
degree thereafter during the first post-service year.  

The Board finds that when viewing the evidence in its 
totality, it is reasonable to conclude that the veteran has 
HTN that had its onset during military service, and thus 
warrants service connection.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).  

Disorders of the Back and Neck

As to the veteran's claim that service connection is 
warranted for disorders of the back and neck as a result of 
whiplash injury in 1975, the Board notes that while the 
service records do show that he was treated on one occasion 
in 1975 for back complaints due to a car accident, no chronic 
lumbar or cervical disorder was diagnosed.  It was many years 
later in 1995 before DJD of the lumbosacral and cervical 
spine was diagnosed, (even though X-rays did not corroborate 
this diagnosis).  The most recent VA examination in 1998, as 
indicated above reflects subjective complaints in the lower 
back and neck and an intercurring post service back injury.  
While the veteran reported pain and tenderness upon range of 
motion testing, X-rays were essentially normal.  The 
physician was unable to link any current complaints in the 
back and neck to any incident of military service.  

Thus, there is no competent evidence of record linking any 
current lower back or cervical spine disorder to service.  As 
there is no competent evidence of a nexus between service and 
the claimed disabilities, the veteran's claim is not 
plausible and thus, not well grounded.  Finally, the Board 
has considered the assertions that this disability is of 
service origin.  While he is competent to report 
manifestations of a disorder perceptible to a lay party, such 
as pain, he is not competent to link those manifestations to 
service on medical causation or etiology.  Savage, supra.; 
Espiritu, supra.  

Increased Rating for Bilateral Hearing Loss 

Factual Background

As reported above, subsequent to the Board's October 1997 
remand, service connection was established for bilateral 
hearing loss and a noncompensable rating was assigned, 
effective from the date the claim was filed.  The 
noncompensable rating was based on the results of VA 
audiometric testing in February 1995.  At that time, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
10
45
50
LEFT
20
15
20
45
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
An average pure tone threshold in the right was ear was 31.25 
decibels and 32.5 decibels in the left ear.  

The veteran failed to report for a scheduled VA audiometric 
examination in April 1998.  

Pertinent Laws and Regulations

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 126 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The Board notes that in 
the instant case, there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a)  .

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

The Board notes that VA has changed the regulations 
pertaining to the evaluation of hearing loss since the 
arrival of the veteran's appeal was filed.  These changes 
became effective June 10, 1999.  

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claim under the new regulations.  However, in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.  

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  64 FR 
25202, May 11, 1999, to be codified at 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  

Under the regulations in effect prior to June 10, 1999, the 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent are based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness. 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100 to 6110 (1998).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  

These are assigned based on a combination of the percent of 
speech discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I. 64 FR 
25202, May 11, 1999, to be codified at 38 C.F.R. § 4.85.  

The regulations provide that when entitlement or continued 
entitlement to a VA cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655 (1998).  When the 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655 (1998).  

Analysis

Regarding the attempt by the RO to obtain probative evidence 
through contemporaneous examination, the Board after review 
of the record finds that the RO did all that it was required 
to do and that the veteran's failure to cooperate in 
providing evidence by submitting to an examination was 
without good cause.  He was notified of the recent 
examination at his address of record and appeared for other 
scheduled examination.  No explanation for failing to appear 
for the audiological examination was provided.  Nor have any 
mitigating circumstances been offered by the representative.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The controlling 
regulation provides, however, that where the matter involves 
an original claim, and the appellant fails to show without 
good cause for a scheduled VA examination, the claim will be 
reviewed on the basis of the evidence of record. 

As noted above, the veteran's hearing loss was rated in 
accordance with findings made upon examination in February 
1995.  The only possible interpretation of this examination 
under both the old and new regulations is that the veteran's 
hearing loss is at level I, and that, therefore, a 
compensable rating is not warranted.  38 C.F.R. § 4.85, Code 
6100 (1998); 64 FR 25202, May 11, 1999, to be codified at 
38 C.F.R. § 4.85.  The Board has also considered the 
provisions of 64 FR 25202, May 11, 1999, to be codified at 
38 C.F.R. § 4.85(g) and 38 C.F.R. § 4.86, but the results of 
the February 1995 examination clearly show that these 
provisions are not applicable in this case.  


ORDER

Service connection for a left shoulder is denied.  

Service connection for HTN is granted.  

Service connection for disorders of the back and neck are 
denied.  

The claim for a compensable rating for bilateral hearing loss 
is denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

